Citation Nr: 1728521	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  08-35 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1964 to August 1968, to include service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California in which the RO granted the claim of service connection for diabetes mellitus, type II and assigned an intial  10 percent. 

The Veteran filed a timely notice of disagreement, requesting an initial rating in excess of 10 percent for diabetes mellitus, type II.  In August 2012, the RO issued a supplemental statement of the case (SSOC) in which it continued the 10 percent rating and stated that the Veteran would "receive separate notification about this issue."  Evidence of a separate notification does not exist in the claim file. 

In March 2013, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's claim file. 

In July 2013, the Board remanded the issue of entitlement to a rating in excess of 10 percent for diabetes mellitus, type II to instruct the RO to provide the notification indicated in the August 2012 SSOC.  

The RO issued another SSOC in February 2016, continuing the 10 percent rating for diabetes mellitus, type II and providing the Veteran with reasoning for its decision.  

The matter was once again before the Board in May 2016.  At that time, the Board noted that the Veteran received a VA examination in February 2012, with subsequent VA medical opinions in May and July 2012.  In each case, the examiners opined that the Veteran did not meet the criteria for a diagnosis of diabetes mellitus, type II.  Accordingly, the Board remanded the claim to develop the question of the continuing propriety of the Veteran's service connection for diabetes mellitus, type II in light of the evidence in the file. 

The RO issued another SSOC in March 2017, continuing the 10 percent rating for diabetes mellitus, type II and the matter is once again before the Board. 

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 


FINDING OF FACT

For the entire appeal period, the Veteran's diabetes mellitus, type II has been manageable by restricted diet only. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA satisfied its duty to notify in a July 2007 letter. 

Regarding the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and VA examination reports have been obtained and considered.  

Additionally, the Board finds that there has been substantial compliance with its August 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). As noted above, the Board previously remanded the Veteran's claim to develop the question of the continuing propriety of the Veteran's service connection for diabetes mellitus, type II in light of the evidence in the file.  In June 2016 the Veteran underwent a new VA examination and in November 2016 the RO obtained an addendum opinion from the VA examiner to clarify insufficiently answered questions from the June 2016 examination. 

Further, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the March 2013 hearing, the undersigned Veterans Law Judge (VLJ) enumerated the issues on appeal.  The VLJ also solicited information regarding the disparate diagnoses of diabetes mellitus, type II and suggested an additional examination to help the Veteran substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

II.  Increased Rating Claim

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Generally, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

The Veteran filed a claim of service connection for diabetes mellitus, type II in March 2007.  The RO granted the claim at a rating of 10 percent disabled under Diagnostic Code 7913.  
Diagnostic Code 7913 provides a 10 percent rating for diagnosed diabetes mellitus that is manageable by restricted diet only.  A 20 percent rating dictates that management of the disease requires insulin and a restricted diet, or an oral hypoglycemic agent and restricted diet.  A 40 percent rating dictates that management of the disease requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating dictates that management of the disease requires insulin, a restricted diet, and regulation of activities, and that there are episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider.  The 60 percent rating also requires additional complications that would not be compensable if separately evaluated.  A 100 percent rating dictates that management of the disease requires more than one daily injection of insulin, a restricted diet, and regulation of activities, to include avoidance of strenuous occupational and recreational activities, and that there are episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  The 100 percent rating also requires either progressive loss of weight and strength or additional complications that would be compensable if evaluated separately. 

The claim file first shows evidence of a diagnosis of diabetes mellitus, type II in a June 2007 VA examination.  There, the VA examiner reported that the Veteran claimed to have been told a few months prior that he had diabetes mellitus, type II, but that he was able to control his blood sugar with diet and did not require medication.  The Veteran's glucose level at that examination was 105 mg/dL, which was noted as "high."  Based on that test result, the examiner stated that "for the Veteran's claimed condition of diabetes mellitus, the diagnosis is unchanged." 

The Veteran underwent a VA examination in February 2012, during which his fasting glucose level was 80 mg/dL.  The examiner selected the box that read "Does not meet criteria for diagnosis of diabetes." 

VA requested a further medical opinion in May 2012.  A VA examiner reviewed the medical evidence and clarified that in order to reach a diagnosis of diabetes mellitus, one of the following criteria must be met: a fasting plasma glucose greater than or equal to 126 mg/dL; or symptoms of elevated glucose (such as polyuria, polydipsia, unexplained weight loss) with a plasma glucose greater than or equal to 200 mg/dL; or a plasma glucose greater than or equal to 200 mg/dL two hours after a 75g oral glucose load; or a hemoglobin A1C greater than or equal to 6.5%.  The examiner noted that, based on the records from the Veteran's March 2007 examination, the only evidence related to a diagnosis of diabetes was a hemoglobin A1C of 6.0%, which is below the diagnostic criteria.  At the February 2012 examination, the Veteran had a fasting glucose of under 100mg/dL and was not on therapy for diabetes.  It was determined that  the diagnostic criteria did not support a diagnosis of diabetes mellitus. 

VA obtained an additional opinion from a different VA examiner in July 2012.  That examiner agreed that the Veteran did not meet the criteria for a diagnosis of diabetes mellitus, type II.  The examiner acknowledged that the Veteran did have a single glucose level of 135 noted in 1990, but that it was not clear whether it was from a fasting or nonfasting test.  Otherwise there was no evidence to support a diagnosis. 

The Veteran received another VA examination in October 2014 to address a number of claimed issues, including diabetes mellitus, type II.  As diabetes mellitus, type II had already been diagnosed and this examination was only for the purposes of evaluating disability rating, the examiner did not test the Veteran's glucose levels.  See 38 C.F.R. 4.119, Diagnostic Code 7913, Note (2) ("when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes").  The examiner stated that the disease was managed by restricted diet only, that the Veteran did not require regulation of activities as part of medical management, and that the Veteran did not visit a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions at least two times per month.  The examiner also noted that the diagnosis of diabetes mellitus, type II was previously established and that he was not provided with the objective criteria that qualified the diagnosis, but that the Veteran stated that the condition began spontaneously and had been diagnosed as pre-diabetes.  Therefore, the examiner opined that the condition had stayed the same from the initial rating decision. 

Due to the conflicting medical examinations, the Board remanded the matter in May 2016 to clarify whether or not the Veteran had an actual diagnosis of diabetes mellitus, type II.  A June 2016 VA examination reported that the Veteran did not have a current diagnosis of diabetes mellitus, type II, but that he did have a diagnosis of impaired fasting glucose-also referred to as pre-diabetes-that was managed solely by a restricted diet.  Additionally, the examiner stated that the disease did not require the Veteran to manage his activities.  The Veteran did not visit his diabetic care provider for episodes of ketoacidosis or hypoglycemia, nor was he hospitalized for those issues over the prior 12 months, and he did not have progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  

The RO requested a secondary opinion in November 2016 to determine whether the Veteran's condition would manifest itself as a full diagnosis of diabetes mellitus, type II if the Veteran stopped following a restricted diet.  The VA examiner opined that it was not possible to answer that question without resorting to conjecture.  

Based on the history of medical examinations, it appears that the Veteran has a current diagnosis of impaired fasting glucose, but not diabetes mellitus, type II.  However, the RO, resolving any doubt in favor of the Veteran, continued a 10 percent rating for diabetes mellitus, type II in a March 2017 SSOC.  

Since the RO has not reduced the Veteran's disability rating or severed service connection for diabetes mellitus, that issue is not before the Board.  The only issue before the Board is the evaluation of the Veteran's current rating for diabetes mellitus, type II of 10 percent disabled.  At all points during the pendency of the claim the Veteran has been able to manage diabetes mellitus, type II solely through a restricted diet.  At no point has it required insulin, an oral hypoglycemic agent, or regulation of activities.  The Veteran has not had episodes of ketoacidosis or hypoglycemic reactions requiring hospital stays, and has not had to visit a diabetic care provider.  Therefore, at all times during the pendency of the claim, the effects of diabetes mellitus, type II have remained at a level of 10 percent disabling and an increase in rating is not warranted. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a rating in excess of 10 percent disabling for diabetes mellitus, type II is denied. 



____________________________________________
Marjorie A. Auer
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


